                                                                                                                                                 7/16/20 2:12PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Truvi Commerce

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2 Wesley Court                                                  P.O. Box 5113
                                  Napa, CA 94558                                                  Napa, CA 94581
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Napa                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.truvicommerce.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 20-10409               Doc# 1       Filed: 07/16/20            Entered: 07/16/20 14:42:35                   Page 1 of 34
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                                                                                                                                     7/16/20 2:12PM

Debtor    Truvi Commerce                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5415

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

              Case: 20-10409                Doc# 1           Filed: 07/16/20           Entered: 07/16/20 14:42:35                       Page 2 of 34
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                                                                                                                         7/16/20 2:12PM

Debtor   Truvi Commerce                                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case: 20-10409                Doc# 1        Filed: 07/16/20             Entered: 07/16/20 14:42:35                     Page 3 of 34
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                                                                                                                                                     7/16/20 2:12PM

Debtor    Truvi Commerce                                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 16, 2020
                                                  MM / DD / YYYY


                             X   /s/ Karin Ballestrazze                                                   Karin Ballestrazze
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Douglas B. Provencher                                                 Date July 16, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Douglas B. Provencher 77823
                                 Printed name

                                 Provencher & Flatt LLP
                                 Firm name

                                 823 Sonoma Avenue
                                 Santa Rosa, CA 95404
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     707 284-2380                  Email address      dbp@provlaw.com

                                 77823 CA
                                 Bar number and State




              Case: 20-10409             Doc# 1         Filed: 07/16/20             Entered: 07/16/20 14:42:35                    Page 4 of 34
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                                                                                                  Balance Sheet
                                                                                                                   2020 Actuals




                                                                                                                                                                                                              Page 5 of 34
                                             Jan-20       Feb-20        Mar-20        Apr-20        May-20        Jun-20        Jul-20       Aug-20       Sep-20       Oct-20       Nov-20       Dec-20
ASSETS
Current Assets
  Cash                                          9,374        25,035         4,362         3,137        21,241         3,189
  Stripe Clearing                                 241         3,625         7,455           629         2,222         2,802
  Accounts Receivable                          43,857        42,547         4,866         1,191         4,230         3,480
  Other Current Assets                            178           178           178           178           178       133,993
  Prepaid Expenses                             20,699        19,920        32,378        23,730        14,839         7,442




                                                                                                                                                                                                              Entered: 07/16/20 14:42:35
Total Current Assets                           74,350        91,305        49,238        28,864        42,710       150,906              -            -            -            -            -            -
Shareholder Notes                                     -            -             -             -             -             -
Intangibles
   Software                                   840,000       840,000       840,000       840,000       840,000       840,000
   Customer List                              200,000       200,000       200,000       200,000       200,000           -
   Goodwill                                   200,000       200,000       200,000       200,000       200,000           -
   Accumulated Amortization                  (434,445)     (460,000)     (485,556)     (511,111)     (536,667)     (513,333)
Total Intangibles                             805,555       780,000       754,444       728,889       703,333       326,667              -            -            -            -            -            -
TOTAL ASSETS                                  879,905       871,305       803,682       757,752       746,043       477,572              -            -            -            -            -            -
LIABILITIES
Current Liabilities
   Accounts Payable                            12,656        15,390           -           9,021         6,651         6,451
   Deferred Revenue                            44,493        42,967         9,620         8,005         9,617         8,541
   Payroll Liabilities                            -            (682)       (1,342)          -             -             -




                                                                                                                                                                                                              Filed: 07/16/20
   Shareholder Notes                              -                           -             -             -             -
   Income Taxes Payable                           -             -             -             -             -             -
   Current Portion Term Debt                      -             -             -             -             -             -
   Current Portion Capital Leases                 -             -             -             -             -             -
Total Current Liabilities                      57,149        57,675         8,279        17,026        16,269        14,992              -            -            -            -            -            -
   Shareholder Notes                          742,526       783,703       812,941       844,911       922,873       957,333
   Non-current Capital Leases                     -             -             -             -             -             -
Total Long Term Liabilities                   742,526       783,703       812,941       844,911       922,873       957,333              -            -            -            -            -            -
Total Liabilities
   Paid in Capital                           1,390,000     1,390,000     1,390,000     1,390,000     1,390,000     1,390,000




                                                                                                                                                                                                              Doc# 1
   Retained Earnings                        (1,309,770)   (1,360,073)   (1,407,537)   (1,494,185)   (1,583,098)   (1,884,753)
 Shareholders Equity                            80,230        29,927       (17,537)     (104,185)     (193,098)     (494,753)            -            -            -            -            -            -
TOTAL LIABILITIES AND SHAREHOLDERS EQUITY      879,905       871,305       803,682       757,752       746,043       477,572             -            -            -            -            -            -




                                                                                                                                                                                                              Case: 20-10409
                                                                                                                       Cash Flow 2020




                                                                                                                                                                                            Page 6 of 34
                                                  Jan-20        Feb-20        Mar-20        Apr-20        May-20         Jun-20       Jul-20   Aug-20   Sep-20   Oct-20   Nov-20   Dec-20
Net Income                                       (61,393.24)   (50,303.02)   (47,464.46)   (86,647.42)   (88,713.63) (301,854.82)
Cash flow from operating activities
  Accounts Receivable                                736.00     1,310.50      37,681.00     3,675.19     (3,039.50)      750.50




                                                                                                                                                                                            Entered: 07/16/20 14:42:35
  Receivables Other                                     -            -              -            -             -    (133,814.52)
  Prepaid Expenses                               (11,373.70)      779.08     (12,457.79)    8,648.13      8,891.24     7,396.56
  Depreciation/Amortization                       25,555.56    25,555.56      25,555.56    25,555.56     25,555.56    25,555.56
  Accounts Payable                                 3,213.61      2,733.9      (15,390.1)     9,021.1      (2,569.8)         -
  Accrued Expenses                                      -            -              -            -             -            -
  Payroll Liabilities                                   -         (682.4)        (659.2)     1,341.6           -            -
  Deferred Revenue                                (3,050.94)    (1,525.4)     (33,347.1)    (1,615.4)      1,612.7     (1,076.3)
Total cash flow from operating activities         15,080.53    28,171.15       1,382.40    46,626.17     30,450.17 (101,188.24)            -        -        -        -        -        -
Cash flow from investing activities
  Shareholder Notes                              34,717.13     41,176.13     41,176.13     44,006.93     90,098.55       46,698.55
  Capital expenditures                                 -             -             -             -             -               -
  Other Assets - Software                              -             -             -             -             -        351,111.11
  Other Assets - Goodwill/Intangibles                  -             -             -             -             -               -
Total cash flow from investing activities        34,717.13     41,176.13     41,176.13     44,006.93     90,098.55      397,809.66         -        -        -        -        -        -




                                                                                                                                                                                            Filed: 07/16/20
Cash flow from financing activities
 Proceeds (Payments) from Long-Term Notes               -             -      (11,937.38)   (12,036.86)   (12,137.17)    (12,238.31)
 Increase in Paid in Capital                            -             -             -             -             -              -
 Net Proceeds from Capital Lease Obligations            -             -             -             -             -              -
Total cash flow from financing activities               -             -      (11,937.38)   (12,036.86)   (12,137.17)    (12,238.31)        -        -        -        -        -        -
Net Increase (Decrease) in Cash for the Period   (11,595.58)   19,044.26     (16,843.31)    (8,051.18)   19,697.92      (17,471.72)
Cash at Beginning of Period                      21,210.95       9,615.37    28,659.63     11,816.32      3,765.14       23,463.06




                                                                                                                                                                                            Doc# 1
Cash at End of Period                             9,615.37     28,659.63     11,816.32      3,765.14     23,463.06        5,991.34         -        -        -        -        -        -




                                                                                                                                                                                            Case: 20-10409
                                                                            Income Statement




                                                                                                                                                                    Page 7 of 34
                                                                               2020 Actuals
                               Jan-20      Feb-20     Mar-20     Apr-20     May-20     Jun-20     Jul-20   Aug-20   Sep-20   Oct-20   Nov-20   Dec-20    Total
REVENUE
  Subscriptions                  12,016    10,576      9,655      7,466      9,897      9,897                                                            59,508
  Services                          -         750        -          -          300        -           -       -        -         -       -        -       1,050




                                                                                                                                                                    Entered: 07/16/20 14:42:35
  Credit Card Processing          2,921     2,255      1,169      1,827      1,399      1,571                                                            11,141
  Consulting                     40,686    40,686     40,686        -          -          -                                                             122,058
  Referral Income                   207       234        283        -        1,109        641                                                             2,472
Total Revenue                    55,829    54,501     51,792      9,293     12,705     12,109         -       -        -         -       -        -     196,229
COST OF SERVICE
  Web Hosting Fees                1,815     1,834      1,764      1,810      1,816      1,854                                                            10,893
  Compensation                    9,287     8,971      8,971      8,971      8,971      8,971                                                            54,141
  Other COS                       2,047     2,047      2,047        -          -          -                                                               6,142
Total Cost of Sale               13,149    12,853     12,782     10,781     10,787     10,825         -       -        -         -       -        -      71,176
  Gross Margin                   42,680    41,648     39,009      (1,488)    1,918      1,284         -       -        -         -       -        -     125,053
  %                                 76%       76%        75%        -16%       15%        11%                                                               64%




                                                                                                                                                                    Filed: 07/16/20
OPERATING EXPENSE
  Technology                     10,087     9,838      9,838      9,416      6,846      6,846                                                            52,871
  Sales & Marketing                 510       135        135        135        135        135                                                             1,185
  G&A                            66,671    55,173     49,696     48,903     57,045     52,534                                                           330,022
Total Operating Expense          77,268    65,146     59,669     58,454     64,026     59,516         -       -        -         -       -        -     384,078
  EBITDA                        (34,588)   (23,497)   (20,659)   (59,941)   (62,108)   (58,232)       -       -        -         -       -        -     (259,025)




                                                                                                                                                                    Doc# 1
  %                                -62%       -43%       -40%      -645%      -489%      -481%                                                             -132%
OTHER EXPENSE
 Depreciation & Amortization     25,556    25,556     25,556     25,556      25,556    25,556                                                           153,333




                                                                                                                                                                    Case: 20-10409
 Interest Expense                 1,250     1,250      1,250      1,151       1,050       949                                                             6,900
 Interest Income                    -         -          -          -           -         -                                                                 -
 Taxes                              -         -          -          -           -         -           -       -        -         -       -        -         -
 Other Expense                                                                        217,118
NET INCOME/(LOSS)               (61,393)   (50,303)   (47,465)   (86,647)   (88,714) (301,855)        -       -        -         -       -        -     (419,259)
                                                                                                                                                 7/16/20 2:12PM




 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 16, 2020                           X /s/ Karin Ballestrazze
                                                                       Signature of individual signing on behalf of debtor

                                                                       Karin Ballestrazze
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




            Case: 20-10409                    Doc# 1            Filed: 07/16/20             Entered: 07/16/20 14:42:35          Page 8 of 34
                                                                                                                                                                          7/16/20 2:12PM




 Fill in this information to identify the case:
 Debtor name Truvi Commerce
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA, SANTA ROSA
                                                DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fogline Vineyards                                                                                                                                                            $750.00
 875 River Road
 Fremont, CA 94539
 Greyscale Wines                                                                                                                                                              $801.76
 P.O. Box 6264
 Napa, CA 94581
 Mike Shooter                                                                                                                                                           $101,650.00
 1891 Mallard Lane
 Petaluma, CA 94954
 November 2nd Inc.                                               Breach of              Contingent                                                                    $2,325,933.47
 dba Smart                                                       Contract               Unliquidated
 Merchants                                                                              Disputed
 c/o Law Offices of
 William A. Kinsel
 Fourth & Battery
 Building
 2401 Fourth Avenue,
 Suite 850
 Seattle, WA 98121
 Rock and Clay                                                                                                                                                                $445.44
 Wines
 445 Eastin Drive
 Sonoma, CA 95476
 Thurston Wolfe                                                                                                                                                             $4,041.76
 Winery
 588 Cabernet Court
 Prosser, WA 99350
 Uphill Vineyards                                                                                                                                                             $261.29
 P.O. Box 214
 Plymouth, CA 95669




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 20-10409                    Doc# 1            Filed: 07/16/20          Entered: 07/16/20 14:42:35                            Page 9 of 34
                                                                                                                                                                                                      7/16/20 2:12PM


 Fill in this information to identify the case:

 Debtor name            Truvi Commerce

                                                               NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:                       DIVISION

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           117,652.10

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           117,652.10


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            40,950.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,198,491.72


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,239,441.72




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case: 20-10409                             Doc# 1                Filed: 07/16/20 Entered: 07/16/20 14:42:35                                                         Page 10 of
                                                                                              34
                                                                                                                                                      7/16/20 2:12PM


 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                  $25.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Wells Fargo                                               Checking                      7207                                     $6,386.41



 4.        Other cash equivalents (Identify all)


           4.1.     Stripe Clearing                                                                                                                    $481.69




 5.        Total of Part 1.                                                                                                                      $6,893.10
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Deposit with Attorneys, In Pacta PLLC, 33530 1st Way S. Ste 102, Federal Way, WA
           7.1.     98003, for pending lawsuit.                                                                                                      $2,042.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                    Page 11 of
                                                                                   34
                                                                                                                                                    7/16/20 2:12PM



 Debtor           Truvi Commerce                                                                     Case number (If known)
                  Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Zoho Wine Industry Network, Digicert                                                                                           $4,717.00




 9.        Total of Part 2.                                                                                                                    $6,759.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   790.50   -                                790.50 = ....                           $0.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                         $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                      Net book value of         Valuation method used    Current value of
                                                                                    debtor's interest         for current value        debtor's interest
                                                                                    (Where available)

 39.       Office furniture

 40.       Office fixtures

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                       Page 12 of
                                                                                   34
                                                                                                                                            7/16/20 2:12PM



 Debtor         Truvi Commerce                                                                 Case number (If known)
                Name



 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            2 Lenova Laptops, both expensed, $744
            purchase price                                                                   $0.00    Tax records                          Unknown



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                    $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of      Valuation method used    Current value of
                                                                               debtor's interest      for current value        debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Mailing List in CRM                                                              $0.00                                               $0.00



 64.        Other intangibles, or intellectual property
            Software contributed by a shareholder                                     $326,667.00                                                $0.00



 65.        Goodwill

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35               Page 13 of
                                                                                   34
                                                                                                                                                       7/16/20 2:12PM



 Debtor         Truvi Commerce                                                                      Case number (If known)
                Name

            Goodwill                                                                         $176,667.00                                                    $0.00



 66.        Total of Part 10.                                                                                                                            $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                          Current value of
                                                                                                                                          debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Commerce 7 Platform Inc.                                           104,000.00 -                                      0.00 =
            Asset Purchase Agreement                                     Total face amount        doubtful or uncollectible amount
            up to $104,000                                                                                                                         $104,000.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Cross Complaint in November 2nd Inc. v. Mutch, Truvi
            et al. Amounts to be proven at trial.                                                                                                     Unknown
            Nature of claim         Lawsuit
            Amount requested                          $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                   $104,000.00
            Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                       Page 14 of
                                                                                   34
                                                                                                                                  7/16/20 2:12PM



 Debtor         Truvi Commerce                                                               Case number (If known)
                Name



 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                        page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35       Page 15 of
                                                                                   34
                                                                                                                                                                          7/16/20 2:12PM



 Debtor          Truvi Commerce                                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,893.10

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $6,759.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $104,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $117,652.10           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $117,652.10




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
               Case: 20-10409                      Doc# 1              Filed: 07/16/20 Entered: 07/16/20 14:42:35                                        Page 16 of
                                                                                     34
                                                                                                                                                 7/16/20 2:12PM


 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                Page 17 of
                                                                                   34
                                                                                                                                                               7/16/20 2:12PM


 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address               As of the petition filing date, the claim is:                    $13,650.00          $13,650.00
           Karin Ballestrazze                                         Check all that apply.
           1891 Mallard Lane                                             Contingent
           Petaluma, CA 94954                                            Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                            Basis for the claim:
           August 13, 2018- June 30, 2020                             Unpaid Wages
           Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.2       Priority creditor's name and mailing address               As of the petition filing date, the claim is:                    $13,650.00          $13,650.00
           Sheri Hebbeln                                              Check all that apply.
           2 Wesley Court                                                Contingent
           Napa, CA 94558                                                Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                            Basis for the claim:
           August 13, 2018 - June 30, 2020                            Unpaid Wages
           Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    48377                              Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                             Page 18 of
                                                                                   34
                                                                                                                                                                        7/16/20 2:12PM


 Debtor       Truvi Commerce                                                                                   Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                  $13,650.00    $13,650.00
           Stephen Mutch                                              Check all that apply.
           178 Oak Creek Court                                           Contingent
           Vacaville, CA 95687                                           Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                            Basis for the claim:
           January 1, 2019 - June 30, 2020                            Unpaid Wages
           Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is: Check all that apply.                  $750.00
           Fogline Vineyards                                                            Contingent
           875 River Road                                                               Unliquidated
           Fremont, CA 94539                                                            Disputed
           Date(s) debt was incurred
                                                                                    Basis for the claim:
           Last 4 digits of account number
                                                                                    Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is: Check all that apply.                  $801.76
           Greyscale Wines                                                              Contingent
           P.O. Box 6264                                                                Unliquidated
           Napa, CA 94581                                                               Disputed
           Date(s) debt was incurred
                                                                                    Basis for the claim:
           Last 4 digits of account number
                                                                                    Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is: Check all that apply.              $26,050.00
           Karin Ballestrazze                                                           Contingent
           1891 Mallard Lane                                                            Unliquidated
           Petaluma, CA 94954                                                           Disputed
           Date(s) debt was incurred
                                                                                    Basis for the claim:
           Last 4 digits of account number
                                                                                    Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is: Check all that apply.            $297,600.00
           Karin Ballestrazze                                                           Contingent
           1891 Mallard Lane                                                            Unliquidated
           Petaluma, CA 94954                                                           Disputed
           Date(s) debt was incurred     August 13, 2018- June
                                                                                    Basis for the claim:     Unpaid Wages
           30, 2020
           Last 4 digits of account number                                          Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                          As of the petition filing date, the claim is: Check all that apply.            $101,650.00
           Mike Shooter                                                                 Contingent
           1891 Mallard Lane                                                            Unliquidated
           Petaluma, CA 94954                                                           Disputed
           Date(s) debt was incurred
                                                                                    Basis for the claim:
           Last 4 digits of account number
                                                                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                                           Page 19 of
                                                                                   34
                                                                                                                                                               7/16/20 2:12PM


 Debtor       Truvi Commerce                                                                          Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,325,933.47
          November 2nd Inc. dba Smart Merchants
          c/o Law Offices of William A. Kinsel
                                                                                Contingent
          Fourth & Battery Building
          2401 Fourth Avenue, Suite 850                                         Unliquidated
          Seattle, WA 98121                                                     Disputed
          Date(s) debt was
                                                                             Basis for the claim:    Breach of Contract
          incurred Complaint      dated 5/11/2020
          Last 4 digits of account number 8643                               Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $445.44
          Rock and Clay Wines                                                   Contingent
          445 Eastin Drive                                                      Unliquidated
          Sonoma, CA 95476                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,050.00
          Sheri Hebbeln                                                         Contingent
          2 Wesley Court                                                        Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293,433.00
          Sheri Hebbeln                                                         Contingent
          2 Wesley Court                                                        Unliquidated
          Napa, CA 94558                                                        Disputed
          Date(s) debt was incurred      August 13, 2018- June
                                                                             Basis for the claim:    Unpaid Wages
          30, 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $750.00
          Stephen Mutch                                                         Contingent
          178 Oak Creek Court                                                   Unliquidated
          Vacaville, CA 95687                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120,725.00
          Stephen Mutch                                                         Contingent
          178 Oak Creek Court                                                   Unliquidated
          Vacaville, CA 95687                                                   Disputed
          Date(s) debt was incurred      August 13, 2018- June
                                                                             Basis for the claim:    Unpaid Wages
          30, 2020
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,041.76
          Thurston Wolfe Winery                                                 Contingent
          588 Cabernet Court                                                    Unliquidated
          Prosser, WA 99350                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                                    Page 20 of
                                                                                   34
                                                                                                                                                                  7/16/20 2:12PM


 Debtor       Truvi Commerce                                                                          Case number (if known)
              Name

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $261.29
           Uphill Vineyards                                                     Contingent
           P.O. Box 214                                                         Unliquidated
           Plymouth, CA 95669                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Wein Imports Limited                                                 Contingent
           18 Orchard Way                                                       Unliquidated
           New Castle, PA 16105                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                        40,950.00
 5b. Total claims from Part 2                                                                            5b.   +    $                     3,198,491.72

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        3,239,441.72




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                                    Page 21 of
                                                                                   34
                                                                                                                                                  7/16/20 2:12PM


 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Asset Purchase
             lease is for and the nature of               Agreement. Possible
             the debtor's interest                        amounts due for
                                                          migration of
                                                          customers.
                  State the term remaining                                            Commerce7 Platform Inc.
                                                                                      33832 South Fraser Way
             List the contract number of any                                          Abbotsford, British Columbia V2S 2C5
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                  Page 22 of
                                                                                   34
                                                                                                                                                7/16/20 2:12PM


 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                        Name                       Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                       State      Zip Code




Official Form 206H                                                                Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35               Page 23 of
                                                                                   34
                                                                                                                                                          7/16/20 2:12PM




 Fill in this information to identify the case:

 Debtor name         Truvi Commerce

                                                    NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $184,120.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $449,273.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                                 $54,012.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                          Page 24 of
                                                                                   34
                                                                                                                                                               7/16/20 2:12PM

 Debtor       Truvi Commerce                                                                            Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Mike Shooter                                                05/19/20                         $26,374.76                Secured debt
               1891 Mallard Lane                                           06/02/20                                                   Unsecured loan repayments
               Petaluma, CA 94954
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               Vteams                                                      05/14/20                         $15,472.43                Secured debt
               One Technology Drive                                        06/22/20                                                   Unsecured loan repayments
               Tolland, CT 06084
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Stephen Mutch                                               October 7,                         $1,173.06          expense reimbursement
               178 Oak Creek Court                                         2019
               Vacaville, CA 95687
               Officer

       4.2.    Karin Ballestrazze                                          10/07/2019                         $7,465.38          expense reimbursement
               1891 Mallard Lane                                           7416.66
               Petaluma, CA 94954                                          07/20/2019
               Officer                                                     48.72

       4.3.    Sheri Hebbeln                                               10/07/2019                         $7,416.66          expense reimbursement
               2 Wesley Court
               Napa, CA 94558
               Officer

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                               Page 25 of
                                                                                   34
                                                                                                                                                               7/16/20 2:12PM

 Debtor        Truvi Commerce                                                                               Case number (if known)



    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    November 2nd Inc. dba Smart                       Civil Breach of              King County Superior Court                  Pending
               Merchants v. Stephen Mutch,                       Contract                     516 3rd Avenue                              On appeal
               Truvi Commerce, et al.                                                         Seattle, WA 98104
                                                                                                                                          Concluded
               19-2-20864-3 SEA

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                          If not money, describe any property transferred          Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.                                                                                                                   04/22/2020
                Provencher & Flatt LLP                                                                                         $5,335
                823 Sonoma Avenue                                                                                              07/08/2020
                Santa Rosa, CA 95404                                  Attorney Fees                                            $20,000                      $25,335.00

                Email or website address
                dbp@provlaw.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case: 20-10409                   Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                              Page 26 of
                                                                                   34
                                                                                                                                                          7/16/20 2:12PM

 Debtor      Truvi Commerce                                                                               Case number (if known)




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                        Describe any property transferred                Dates transfers             Total amount or
                                                                                                                       were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange              was made                          value
       13.1 Commerce7 Platform Inc.
       .    33832 South Fraser Way
               Abbotsford, British Columbia                      Migration of existing customers. Value up
               V2S 2C5                                           to $104,000.                                                                         $104,000.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                           Page 27 of
                                                                                   34
                                                                                                                                                      7/16/20 2:12PM

 Debtor        Truvi Commerce                                                                           Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    Wells Fargo                                      XXXX-1357                   Checking                 03/10/2020                         $18.00
                901 Main Street                                                              Savings
                Napa, CA 94559
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case: 20-10409                   Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                          Page 28 of
                                                                                   34
                                                                                                                                                                7/16/20 2:12PM

 Debtor      Truvi Commerce                                                                             Case number (if known)



      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Sheri Hebbeln
                    2 Wesley Court
                    Napa, CA 94558


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                              Page 29 of
                                                                                   34
                                                                                                                                                        7/16/20 2:12PM

 Debtor      Truvi Commerce                                                                             Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       Karin Ballestrazze
                    1891 Mallard Lane
                    Petaluma, CA 94954
       26c.3.       Stephen Mutch
                    178 Oak Creek Court
                    Vacaville, CA 95687

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Karin Ballestrazze                             1891 Mallard Lane                                   President                             n/a
                                                      Petaluma, CA 94954                                  Note holder (accrued payroll)

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sheri Hebbeln                                  2 Wesley Court                                      CFO Officer                           n/a
                                                      Napa, CA 94558                                      Note holder (accrued payroll)

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Stephen Mutch                                  178 Oak Creek Court                                 Shareholder/former President          73.38
                                                      Vacaville, CA 95687

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ryan Grant                                     3544 Dover Street                                   Shareholder                           2.16
                                                      Napa, CA 94558                                      Contributed interest in
                                                                                                          software
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marty Hinds                                    103 Sundance Court                                  Shareholder                           2.88
                                                      Napa, CA 94558                                      Contributed interest in
                                                                                                          software
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mike Shooter                                   1891 Mallard Lane                                   Shareholder                           10.79
                                                      Petaluma, CA 94954                                  Note holder (note dated
                                                                                                          2/2/19)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                         Page 30 of
                                                                                   34
                                                                                                                                                        7/16/20 2:12PM

 Debtor      Truvi Commerce                                                                             Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Theios                                    2 Wesley Court                                      Shareholder                           10.79
                                                      Napa, CA 94558                                      Contributed interest in
                                                                                                          software


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Stephen Mutch                                  178 Oak Creek Court                                 President                        to January 27,
                                                      Vacaville, CA 95687                                                                  2020


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                      Gross Earnings $18,333.34 plus benefits
       .    Karin Ballestrazze                                   paid by Company $15,230.13 less benefit                 June 1, 2019
               1891 Mallard Lane                                 deductions through payroll $1,470.68 =                  through June      Salary and
               Petaluma, CA 94954                                $32,092.79 net                                          26, 2020          Benefits

               Relationship to debtor
               Officer


       30.2                                                      Gross Earnings $22,500.01 plus benefits
       .    Sheri Hebbeln                                        paid by Company $7,814.07 less benefit                  June 1, 2019
               2 Wesley Court                                    deductions through payroll $7.40 =                      through June      Salary and
               Napa, CA 94558                                    $30,306.68 net                                          26, 2020          Benefits

               Relationship to debtor
               Officer


       30.3                                                      Gross Earnings $44,375 plus benefits
       .    Stephen Mutch                                        paid by Company $19,231.64 less benefit                 June 1, 2019
               178 Oak Creek Court                               deductions through payroll $2,750.55 =                  through June      Salary and
               Vacaville, CA 95687                               $60,856.09 net                                          26, 2020          Benefits

               Relationship to debtor
               Shareholder, former Officer


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                         Page 31 of
                                                                                   34
                                                                                                                                                       7/16/20 2:12PM

 Debtor      Truvi Commerce                                                                             Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 16, 2020

 /s/ Karin Ballestrazze                                                  Karin Ballestrazze
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                        Page 32 of
                                                                                   34
                                                                                                                                                              7/16/20 2:12PM



                                                               United States Bankruptcy Court
                                                   Northern District of California, Santa Rosa Division
 In re      Truvi Commerce                                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date July 16, 2020                                                           Signature /s/ Karin Ballestrazze
                                                                                            Karin Ballestrazze

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35                            Page 33 of
                                                                                   34
                                                                                                                                        7/16/20 2:12PM




                                                               United States Bankruptcy Court
                                                   Northern District of California, Santa Rosa Division
 In re      Truvi Commerce                                                                                  Case No.
                                                                                    Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Truvi Commerce in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 16, 2020                                                          /s/ Douglas B. Provencher
 Date                                                                   Douglas B. Provencher 77823
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Truvi Commerce
                                                                        Provencher & Flatt LLP
                                                                        823 Sonoma Avenue
                                                                        Santa Rosa, CA 95404
                                                                        707 284-2380 Fax:707 284-2387
                                                                        dbp@provlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case: 20-10409                    Doc# 1               Filed: 07/16/20 Entered: 07/16/20 14:42:35             Page 34 of
                                                                                   34
